                                                                                                   12/2/2019




                                                                                       8460.01


                                                                                       212-277-5875

                                                       November 26, 2019
VIA ECF

Honorable Stewart D. Aaron
United States District Court                   Application GRANTED. SO ORDERED.
Southern District of New York                  Dated: December 2, 2019
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Room 1970
New York, NY 10007

               Re:     Piligian v. Icahn School of Medicine at Mount Sinai, 17-CV-1975 (ALC)
                       (SDA)

Dear Magistrate Judge Aaron:

       Per the Court’s Individual Rule II(B)(3), we write with respect to Plaintiff’s filing of Exhibit
DD under seal. An unredacted copy of Exhibit DD has been made available to the Court. It is
Plaintiff’s position that the exhibit should be available on the public docket. However, Defendant
opposes public filing. With the court’s consent, the parties have agreed to hold the issue in
abeyance until the parties are either heard on Defendant’s Summary Judgment Motion or the
motion is decided. As a result, the parties jointly seek leave from the Court to do so.

                                                       Respectfully submitted,



                                                       Luna Droubi


cc:    Rory McEvoy
       Brittany Buccellato
